Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


NOTICE OF ALLOWANCE
This action is in response to the after-final amendment filed 2/26/2021. 

Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, James Larson at 612 455-3800 on March 22, 2021.
In Claim 11, the phrase “about 3 5 g of exosomes” is replaced with “about 35 g of exosomes”.

3. 	The following is an Examiner’s statement of reasons for allowance: 
In view of Applicant’s amendments to the claims and arguments of record, the rejections of record are withdrawn.
The prior art does not teach or fairly suggest a method of treating hormone refractory prostate cancer comprising administering exosomes isolated from menstrual fluid stem cells. 

In addition, Katakowski et al., (US2015/0157666, filed 12/13/2012, see IDS filed 2/14/2020) teaches treating cancers comprising administering stem cell derived exosomes that are modified to overexpress tumor suppressor microRNAs ([0017-0019, 0034], see Examples 2-4). 
	However, prior art does not teach or fairly suggest a method of treating hormone refractory prostate cancer comprising administering exosomes isolated from menstrual fluid stem cells. Furthermore, Applicant’s Fig. 8 demonstrates that the claimed exosomes can successfully delay tumor growth in an animal model of hormone refractory prostate cancer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. 	Claims 1, 8-12 are allowed. 

Examiner Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633